DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-5, 7-15 & 17-20 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9 are rejected under 35 U.S.C. 103 as being obvious over Kilian US Patent Application Publication 2018/0241433 and Ramsch US Patent Application Publication 2015/0242666 and Kato et al. US Patent Application Publication 2019/0199001.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 1, Kilian teaches a cable type antenna (Figs. 1-4, 20) comprising: 
a first conductor (14q Fig. 20 Par. 0147) including a first end connected to a power feeding circuit (“transmitter or to a receiver” Par. 0149) and a second other end configured as a leading end (opposite end of 14q Fig. 20), the cable type antenna being sectionalized into a first region on the power feeding circuit 
a second conductor (16q Fig. 20 Par. 0147) disposed along the first conductor; 
a matching circuit (Z / Zterm Figs. 1-4, 20) disposed between the leading end of the first conductor and a leading end of the second conductor (through 36q & 38q Fig. 20); and
a transformer (54q Fig. 20 Par. 0147) element disposed between the first region and the second region;
such that the first region is configured as a non-radiation part and the second region is configured as a radiation part (“the total length K1 of coaxial conductor structure 12 q is divided up again, on the one hand into an active (carrying travelling waves) section with length K1′ and on the other hand a remaining section which only serves to guide signals (e.g., from a transmitter or to a receiver)” Par. 0149).
Kilian is silent on a cable matching circuit disposed between the first region and the second region and configured to match impedances of the first region and the second region; a balanced-to-unbalanced transformer element disposed between the first region and the second region, wherein, the balanced-to-unbalanced transformer element includes an unbalanced-side terminal connected to the first region and a balanced-side terminal connected to the second region.

Additionally, Kato et al. teaches a cable matching circuit (82 Fig. 41 Par. 0261) disposed between the first region and the second region and configured to match impedances of the first region and the second region (“to thereby match the impedance of the signal line path on the side of the power feeding circuit and that of the antenna line path on the side of the matching circuit part with each other” Par. 0261).
In this particular case, a balanced-to-unbalanced transformer is common and very well known in the antenna art as evident by Ramsch in order to transform the RF signal (Par. 0037). Furthermore, providing a cable matching circuit disposed between the first region and the second region is known in the art as evident by Kato et al. (Par. 0261) in order to perform impedance matching between the first and second regions.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the transformer element of Kilian with a balanced-to-unbalanced transformer based on the teachings of Ramsch as a result effect in order to transform the RF signal and transmit / receive wireless communications; and to provide a cable matching circuit disposed between the first region and the second region based on the teachings 
Regarding Claim 2, Kilian as modified teaches the cable type antenna according to claim 1 as shown in the rejection above.
Killian is silent on wherein the balanced-to-unbalanced transformer element is disposed at a position where the antenna length in the second region is an integral multiple of 1/2 of a wavelength of a resonance frequency of the cable type antenna.
However, Killian discloses “it is provided that this length is equal to at least 0.1, particularly at least 0.25, more particularly at least six times as long as the aforementioned operationally intended wavelength of the travelling waves on the coaxial conductor structure” (Par. 0027), and “an “active” or “effective” length of the coaxial conductor structure is defined by the arrangement of a common mode current filter or a surface wave attenuation device, the length specifications given above must refer not to the length of the (overall) coaxial conductor structure, but instead the “active” or “effective” length thereof” (Par. 0029).
In this particular case, based on the teachings of Killian Par. 0027-0030, a person of ordinary skill in the art recognizes that the position of the transformer corresponds in part to the overall length of the cable’s wavelength at the frequency of operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to place the balanced-to-unbalanced transformer element of Kilian as modified to be disposed at a position where the 
Regarding Claim 3, Kilian as modified teaches the cable type antenna according to claim 1 as shown in the rejection above.
Killian is silent on wherein the balanced-to-unbalanced transformer element is disposed at a position where the antenna length of the second region is an even multiple of 1/2 of a wavelength of a resonance frequency of the cable type antenna.
However, Killian discloses “it is provided that this length is equal to at least 0.1, particularly at least 0.25, more particularly at least six times as long as the aforementioned operationally intended wavelength of the travelling waves on the coaxial conductor structure” (Par. 0027), and “an “active” or “effective” length of the coaxial conductor structure is defined by the arrangement of a common mode current filter or a surface wave attenuation device, the length specifications given above must refer not to the length of the (overall) coaxial conductor structure, but instead the “active” or “effective” length thereof” (Par. 0029).
In this particular case, based on the teachings of Killian Par. 0027-0030, a person of ordinary skill in the art recognizes that the position of the transformer corresponds in part to the overall length of the cable’s wavelength at the frequency of operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to place the balanced-to-unbalanced  as modified to be disposed at a position where the antenna length of the second region is an even multiple of 1/2 of a wavelength of a resonance frequency of the cable type antenna based on the teachings of Killian as a result effect in order to transmit / receive wireless communications.
Regarding Claim 4, Kilian as modified teaches wherein the matching circuit is configured to match impedances of the first conductor and the second conductor in the second region and to form the resonance frequency of the second region (“The “terminating impedance” provided on a second end of the coaxial conductor structure serves to couple the HF alternating current propagating via the internal conductor and reaching the second end with the outside of the external conductor when it reaches the second end when transmitting” Par. 0015).
Regarding Claim 5, Kilian as modified teaches wherein the cable type antenna comprises a coaxial cable that includes an inner conductor as the first conductor and an outer conductor as the second conductor (Par. 0147 Fig. 20).
Regarding Claim 7, Kilian as modified teaches wherein the balanced-to-unbalanced transformer element is configured as one of a winding transformer type (Par. 0071).
Regarding Claim 8, Kilian as modified teaches the cable type antenna according to claim 1 as shown in the rejection above.
Killian is silent on wherein the balanced-to-unbalanced transformer element comprises: a first inductor connecting a signal transmission line from the power feeding circuit side and a high-side line of the radiation part; a first 
However, Ramsch teaches “The balancing element 130 may serve at the same time as a capacitive and/or inductive and/or resistive UHF transformer for transformation of the signal RF” (Par. 0037).
In this particular case, a person having ordinary skill in the art recognizes connecting inductors and capacitors based on the teachings of Ramsch in order to perform the signal transformation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the transformer of Killian with capacitors and inductors based on the teachings of Ramsch as a result effect in order to provide a capacitive and inductive UHF transformer for transformation of the signal RF.
Regarding Claim 9, Kilian as modified teaches wherein a signal transmission-side of the signal transmission line is connected to the unbalanced-side terminal, and the radiation part is connected to the balanced-side terminal (Fig. 20 as modified in claim 1).
Claims 10-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kilian US Patent Application Publication 2018/0241433 and Ramsch US Patent Application Publication 2015/0242666 and Kato et al. US Patent Application Publication 2019/0199001 and Caputo et al. US Patent Application Publication 2014/0291397.
Regarding Claim 10, Kilian teaches a cable type antenna (Figs. 1-4, 20), the cable type antenna comprising: 
a first conductor (14q Fig. 20 Par. 0147) including a first end connected to a power feeding circuit (“transmitter or to a receiver” Par. 0149) and a second end configured as a leading end (opposite end of 14q Fig. 20), the cable type antenna being sectionalized into a first region on a side of the power feeding circuit (region between terminal and 54q Fig. 20) and a second region on a side of the leading end (region after 54q Fig. 20); 
a second conductor (16q Fig. 20 Par. 0147) disposed along the first conductor; 
a matching circuit (Z / Zterm Figs. 1-4, 20) disposed between the leading end of the first conductor and a leading end of the second conductor (through 36q & 38q Fig. 20); and 
a transformer element (54q Fig. 20 Par. 0147) disposed between the first region and the second region, such that the first region is configured as a non-radiation part and the second region is configured as a radiation part (“the total length K1 of coaxial conductor structure 12 q is divided up again, on the one hand into an active (carrying travelling waves) section with length K1′ and on the other hand a remaining section which only serves to guide signals (e.g., from a transmitter or to a receiver)” Par. 0149). 
Kilian us silent on a tray for placement of products with RFID tags, comprising: a placement surface configured to place at least one product having an RFID tags attached thereto; and a cable type antenna disposed underneath 
However, Ramsch teaches a balanced-to-unbalanced transformer element (“transformer is also designated as a balun (balanced-unbalanced)” Par. 0020 / 130 Fig. 1 Par. 0037), wherein, the balanced-to-unbalanced transformer element includes an unbalanced-side terminal connected to the first region and a balanced-side terminal connected to the second region (Fig. 1 Par. 0037, 0038). Additionally, Caputo et al. teaches a tray for placement of products with RFID tags (Figs. 1, 6 Par. 0036), comprising: a placement surface configured to place at least one product having an RFID tags attached thereto (Fig. 1 Par. 0036); and a cable type antenna disposed underneath the placement surface (Fig. 6). Furthermore, Kato et al. teaches a cable matching circuit (82 Fig. 41 Par. 0261) disposed between the first region and the second region and configured to match impedances of the first and the second regions (“to thereby match the impedance of the signal line path on the side of the power feeding circuit and that of the antenna line path on the side of the matching circuit part with each other” Par. 0261).

In this particular case, a balanced-to-unbalanced transformer is common and very well known in the antenna art as evident by Ramsch in order to transform the RF signal (Par. 0037). Additionally, providing a tray for placement of products with RFID tags with a cable type antenna disposed underneath is common and well known in the art as evident by Caputo et al. to provide a system for managing inventory (Par. 0002). Furthermore, a person having ordinary skill in the art recognizes that placing the balanced-to-unbalanced transformer element at an edge of the tray with the radiation part sectionalized under the placement surface is implied in order to provide the radiation part under the placement surface and the feeding point being at the edge of the tray as seen in the feeding and cable arrangement of Caputo et al. Fig. 6. Furthermore, providing a cable matching circuit disposed between the first region and the second region is known in the art as evident by Kato et al. (Par. 0261) in order to perform impedance matching between the first and second regions.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the transformer element of Kilian with a balanced-to-unbalanced transformer based on the teachings of Ramsch as a result effect in order to transform the RF signal and transmit / receive wireless communications; and to provide a tray for placement of products with RFID tags with a cable type antenna disposed underneath based on the teachings of Caputo et al. in order to provide a system for managing inventory; and to provide a cable matching circuit disposed between the first region and the 
Regarding Claim 11, Kilian as modified teaches the tray for placement claim 10 as shown in the rejection above.
Kilian as modified us silent on wherein the placement surface comprises of resin, wood or glass.
However, Kato et al. teaches wherein the placement surface comprises of resin (Par. 0136, 0189).
In this particular case, resin is a material that is common and well known in the art as evident by Kato et al.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the placement surface of Killian as modified of resin based on the teachings of Kato et al. as a suitable material for the tray for displaying products/merchandise.
Regarding Claim 12, Kilian as modified teaches the tray according to claim 10 as shown in the rejection above.
Killian is silent on wherein the balanced-to-unbalanced transformer element is disposed at a position where the antenna length in the second region is an integral multiple of 1/2 of a wavelength of a resonance frequency of the cable type antenna.
However, Killian discloses “it is provided that this length is equal to at least 0.1, particularly at least 0.25, more particularly at least six times as long as the aforementioned operationally intended wavelength of the travelling waves on the 
In this particular case, based on the teachings of Killian Par. 0027-0030, a person of ordinary skill in the art recognizes that the position of the transformer corresponds in part to the overall length of the cable’s wavelength at the frequency of operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to place the balanced-to-unbalanced transformer element of Kilian as modified to be disposed at a position where the antenna length in the second region is an integral multiple of 1/2 of a wavelength of a resonance frequency of the cable type antenna based on the teachings of Killian as a result effect in order to transmit / receive wireless communications.
Regarding Claim 13, Kilian as modified teaches the tray according to claim 10 as shown in the rejection above.
Killian is silent on wherein the balanced-to-unbalanced transformer element is disposed at a position where the antenna length of the second region is an even multiple of 1/2 of a wavelength of a resonance frequency of the cable type antenna.
However, Killian discloses “it is provided that this length is equal to at least 0.1, particularly at least 0.25, more particularly at least six times as long as the 
In this particular case, based on the teachings of Killian Par. 0027-0030, a person of ordinary skill in the art recognizes that the position of the transformer corresponds in part to the overall length of the cable’s wavelength at the frequency of operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to place the balanced-to-unbalanced transformer element of Kilian as modified to be disposed at a position where the antenna length of the second region is an even multiple of 1/2 of a wavelength of a resonance frequency of the cable type antenna based on the teachings of Killian as a result effect in order to transmit / receive wireless communications.
Regarding Claim 14, Kilian as modified teaches wherein the matching circuit is configured to match impedances of the first conductor and the second conductor in the second region and to form the resonance frequency of the second region (“The “terminating impedance” provided on a second end of the coaxial conductor structure serves to couple the HF alternating current propagating via the internal conductor and reaching the second end with the 
Regarding Claim 15, Kilian as modified teaches wherein the cable type antenna comprises a coaxial cable that includes an inner conductor as the first conductor and an outer conductor as the second conductor (Par. 0147 Fig. 20).
Regarding Claim 17, Kilian as modified teaches wherein the balanced-to-unbalanced transformer element is configured as one of a winding transformer type (Par. 0071).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilian US Patent Application Publication 2018/0241433 and Ramsch US Patent Application Publication 2015/0242666 and Kato et al. US Patent Application Publication 2019/0199001 and Komaki et al. US Patent Application Publication 2017/0161531.
Regarding Claim 18, Kilian teaches a cable type antenna (Figs. 1-4, 20), the cable type antenna comprising: 
a first conductor (14q Fig. 20 Par. 0147) including a first end connected to a power feeding circuit (“transmitter or to a receiver” Par. 0149) and a second end configured as a leading end (opposite end of 14q Fig. 20), the cable type antenna being sectionalized into a first region on a side of the power feeding circuit (region between terminal and 54q Fig. 20) and a second region on a side of the leading end (region after 54q Fig. 20); 
a second conductor (16q Fig. 20 Par. 0147) disposed along the first conductor; 

a transformer element (54q Fig. 20 Par. 0147) disposed between the first region and the second region, such that the first region is configured as a non-radiation part and the second region is configured as a radiation part (“the total length K1 of coaxial conductor structure 12 q is divided up again, on the one hand into an active (carrying travelling waves) section with length K1′ and on the other hand a remaining section which only serves to guide signals (e.g., from a transmitter or to a receiver)” Par. 0149).
Kilian us silent on a conveyance table comprising: a conveyer belt including a placement surface for placing at least one product with RFID tag attached thereto, wherein the conveyer belt is configured to move the at least one product in a first direction; and a cable type antenna disposed around the conveyer belt and configured to read the RFID tag as the at least one product moves in the first direction; a balanced-to-unbalanced transformer element, the balanced-to-unbalanced transformer element including an unbalanced-side terminal connected to the first region and a balanced-side terminal connected to the second region, a cable matching circuit disposed between the first region and the second region and configured to match impedances of the first and the second regions, wherein the balanced-to-unbalanced transformer element is disposed at an edge of the conveyer belt with the radiation part sectionalized over the placement surface.

In this particular case, a balanced-to-unbalanced transformer is common and very well known in the antenna art as evident by Ramsch in order to transform the RF signal (Par. 0037). Additionally, providing a conveyance table as recited above is common and well known as evident by Komaki et al. in order to provide an RFID management system for logistics and process management (Par. 0006). Furthermore, a person having ordinary skill in the art recognizes that 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the transformer element of Kilian with a balanced-to-unbalanced transformer based on the teachings of Ramsch as a result effect in order to transform the RF signal and transmit / receive wireless communications; and to provide a conveyance table as taught by Komaki et al. in order to provide an RFID management system for logistics and process management and to place the balanced-to-unbalanced transformer element at an edge of the conveyer belt with the radiation part sectionalized over the placement surface is implied in order to provide the radiation part over the placement surface as a result effect in order to read the RFID tagged articles passing on the belt; and to provide a cable matching circuit disposed between the first region and the second region based on the teachings of Kato et al. in order to perform impedance matching between the first and second regions.
Regarding Claim 19, Kilian as modified teaches the conveyance table of claim 18 as shown in the rejection above.

However, Komaki et al. teaches wherein the cable type antenna is wound in a meandering shape disposed above the placement surface (Par. 0055, 0061 Figs. 9, 11).
In this particular case, winding the cable antenna in a meandering shape results in accurately reading information from the RFID tags (Par. 0062).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the cable antenna of the conveyance table of Killian as modified with a meandering shape disposed above the placement surface based on the teachings of Komaki et al. as a result effect in order to accurately read information from the RFID tags.
Regarding Claim 20, Kilian as modified teaches wherein the cable type antenna comprises a coaxial cable that includes an inner conductor as the first conductor and an outer conductor as the second conductor (Par. 0147 Fig. 20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/           Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/           Supervisory Patent Examiner, Art Unit 2845